United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3348
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Joshua Lee Philpott,                    *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 13, 2006
                                Filed: February 9, 2006
                                 ___________

Before SMITH and HANSEN, Circuit Judges, and BOGUE,1 District Judge.
                            ___________

PER CURIAM.

       Joshua Lee Philpott (Philpott) entered a conditional guilty plea to a charge of
felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g) and 924(a)(2).
The district court2 sentenced Philpott to 37 months’ imprisonment and 3 years’
supervised release. Philpott appeals, arguing the district court erred in denying his
motion to suppress evidence seized when Philpott was arrested.

      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      2
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
       Officers obtained a state search warrant authorizing a search for marijuana and
methamphetamine at an apartment in Fort Smith, Arkansas. The affidavit in support
of the search warrant application stated the officers received information from a
reliable confidential informant that Philpott and others were present in the apartment.
The affidavit stated that the confidential informant had provided reliable information
in the past that had resulted in one felony arrest and two misdemeanor arrests. The
affidavit stated the confidential informant provided information against his own penal
interest, and that the confidential informant was familiar with drugs through his
personal use. The affidavit also stated the confidential informant had seen six to ten
pounds of marijuana in the apartment and four ounces of methamphetamine in
Philpott’s possession. An officer surveilling the apartment saw Philpott arrive at and
go into the apartment, then leave the apartment carrying a backpack. Officers then
executed the warrant, seizing three duffel bags with marijuana residue from the
apartment. Officers also found three documents bearing Philpott’s name in Philpott’s
worn clothing on a bedroom floor.

       During the search, Philpott returned to the apartment complex. An officer went
down to the parking lot and directed Philpott to place his hands on the steering wheel
of his vehicle. Philpott refused to comply. The officer then directed Philpott to exit
the vehicle. When Philpott began to exit, the officer saw the butt of a handgun under
Philpott’s thigh. Philpott was taken to the ground and handcuffed. A search of
Philpott uncovered a small amount of ecstacy. A search of the vehicle revealed
another gun in the front seat.

       After he was indicted, Philpott moved to suppress the evidence seized, arguing
the officers lacked probable cause to arrest him. The magistrate judge3 recommended
the district court deny Philpott’s motion, finding the officers had probable cause to


      3
      The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas.

                                         -2-
arrest Philpott. The district court adopted the magistrate judge’s report and
recommendation in its entirety and denied Philpott’s motion to suppress.

       On appeal, Philpott argues the district court erred in denying his motion to
suppress, claiming the officers lacked probable cause to arrest him. “We will affirm
a district court’s order denying a defendant’s motion to suppress unless the decision
is unsupported by substantial evidence, is based on an erroneous view of the
applicable law, or in light of the entire record, we are left with a firm and definite
conviction that a mistake has been made.” United States v. Hines, 387 F.3d 690, 694
(8th Cir. 2004) (internal citations and quotations omitted). “We review the district
court’s factual findings for clear error and review de novo the ultimate question of
whether there was a Fourth Amendment violation.” Id. “Probable cause to conduct
a warrantless arrest exists when at the moment of arrest police have knowledge of
facts and circumstances grounded in reasonably trustworthy information sufficient to
warrant a belief by a prudent person that an offense has been or is being committed
by the person to be arrested.” United States v. Hartje, 251 F.3d 771, 775 (8th Cir.
2001). This reasonably trustworthy information may be provided by a confidential
informant, if that confidential informant has a history of supplying reliable
information. United States v. Lucca, 377 F.3d 927, 933 (8th Cir. 2004). Viewing the
totality of the circumstances, we hold that the officers had probable cause to arrest
Philpott, based on the information uncovered during the search of the apartment and
Philpott’s actions in and around the apartment. Accordingly, we affirm.
                         ______________________________




                                         -3-